Title: To James Madison from Jonathan Williams, 23 January 1808
From: Williams, Jonathan
To: Madison, James



Sir,
Washington, January 23 1808.

There being now in this City a considerable number of the Members of the United States Military Philosophical Society, I think it my duty in conformity to the 3d Section of the 4th Chapter of the Constitution, to call an occasional meeting to be held at the first apartment on the right hand in the War Office, on Saturday Evening 30 Inst  for the purpose of stating to the members, who have not hitherto had an opportunity of meeting the Society, the motives which gave rise to the institution, its object, progress, and present state, together with an account of such communications as have been recently made to it.
Besides the reasons assigned, which have impelled me to this measure, it will be a circumstance of pride and pleasure to see so many respectable characters assembled, by whose good councils the Society may be directed to such measures as will in future facilitate the collection and dissemination of Military Science; and I hope I may anticipate the satisfaction each member will enjoy by a fraternal interview with his associates.  This early notice is given to prevent previous engagement, and I trust that there will be a full and punctual attendance: The Chair will be taken at 7 o’clock precisely.  I have the honor to be, Very respectfully, Your most obedient servant,

Jon’. WilliamsPresident U. S. M. P. S.


